Citation Nr: 0524228	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the originally 
calculated amount of $4,713.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 1999 and July 2000 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the veteran's claim for 
service connection for PTSD.

This case was previously before the Board in June 2001, at 
which time the Board remanded the claim for PTSD to the RO 
for further development and consideration.  The RO completed 
the development requested, continued to deny this claim, 
and returned the case to the Board for further appellate 
consideration.

Also at issue is an additional claim for waiver of recovery 
of an overpayment of VA nonservice-connected pension benefits 
in the originally calculated amount of $4,713.  This 
additional claim, however, must be further developed before 
being decided.  So, for the reasons discussed below, this 
claim is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part concerning this 
claim.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran, by his own admission, did not engage in 
combat with the enemy.

3.  Although PTSD has been diagnosed numerous times, this 
condition has not been attributed to an independently 
verified stressor in service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The October 1999 and July 2000 rating 
decisions appealed, the July 2000 statement of the case 
(SOC), and December 2004 supplemental statement of the case 
(SSOC), as well as a December 2003 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the 
December 2003 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
service personnel records, and VA medical records have been 
obtained.  In addition, he was provided a VA examination.  He 
was also provided several other opportunities to submit 
additional evidence in support of his claim - including 
following the RO's December 2003 VCAA letter.  He had an 
additional 90 days, as well, to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the claim is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, as mentioned, the veteran received VCAA notice in 
December 2003, so obviously after the initial adjudication of 
his claim in October 1999.  Thus, compliance with the 
explicit timing requirements of §5103(a) is seemingly 
impossible without the nullification of that initial RO 
decision.  No matter, though.  The initial RO decision in 
October 1999 occurred before the VCAA even existed; the same 
is true of the subsequent July 2000 RO decision.  The VCAA 
did not take effect until later that year, in November 2000, 
so there was no possible way the RO could have complied with 
a law that did not even exist.  And in Pelegrini II, 
the Court clarified that, in these type situations, it is (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular case, however.

Bear in mind, as already mentioned, the Board remanded this 
case to the RO in June 2001 - partly to ensure compliance 
with the VCAA by tying up any loose ends concerning it.  And 
in response, on remand, the RO sent the veteran the December 
2003 VCAA letter.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (requiring VA to advise the veteran that evidence of 
an earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).  This was before his appeal 
was recertified to the Board for adjudication.  So he already 
has been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Indeed, as also already mentioned, he even had an 
additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  So any error in the timing of the notice was 
merely harmless and, thus, not prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'" (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the December 2003 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The 
December 2003 VCAA letter requested that he provide or 
identify any evidence supporting his claim.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  


See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).

With respect to the VCAA letter of December 2003, the veteran 
was requested to respond within one year.  And it has been 
more than one year since the December 2003 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 
228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  



The veteran began serving on active duty in the military in 
September 1968.  His service medical records do not show 
relevant complaints, symptoms, etc., or a diagnosis of a 
stress-related mental illness.  In November 1970, he was 
hospitalized for one night with numerous superficial 
lacerations on his left forearm.  At time of admission, he 
complained of a long history of frontal headaches.  He stated 
that he became violent and combative during these episodes, 
with acute bursts of temper.  He reportedly became violent at 
home after a bad night with a bad headache and slit his left 
forearm with razor blades numerous times to relieve his 
tension.  An objective mental status evaluation showed no 
evidence of psychosis or neurosis.  A psychiatry consultation 
report noted a history of insomnia and much anxiety after his 
wife moved nearby and they argued.  A neurological 
examination was normal.  The impression was muscle 
contraction headaches on psychogenic basis and acute versus 
chronic anxiety.  A report of investigation indicated his 
deliberate 
self-mutilation was not in the line of duty, rather, was due 
to his own misconduct.

When later completing a medical history questionnaire in 
anticipation of being discharged from the military, the 
veteran denied experiencing any nervous trouble.  However, he 
reported that he was hospitalized for one night in a mental 
hospital at Fort Polk, Louisiana, after cutting his arm.  It 
was noted that he had "slashed [his] arm."  His separation 
examination report, dated in June 1971, did not note the 
presence of any psychiatric disorders, and he was deemed to 
be "normal" with regard to his psychiatric status.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates he served in the 
military until July 1971.  His military occupational 
specialty (MOS) was listed as a wheel vehicle mechanic.  He 
had eleven months of foreign service.  His awards and 
decorations included the National Defense Service Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal.



The veteran's Enlisted Qualification Record states that he 
had foreign service in Vietnam from May 1969 to April 1970, 
and that he served during the "Vietnam Summer-Fall 1969" 
and "TET/69 COUNTEROFFENSIVE" campaigns.  The Record of 
Assignments section listed his assignments as a heavy vehicle 
driver, general vehicle repairman, and a wheel vehicle 
mechanic.  

In other statements submitted at various times during the 
course of this appeal, the veteran indicated he was assigned 
to a convoy in the 94th Engineers Division.  He also claimed 
that, in June or July 1970, he saw bodies everywhere when a 
bridge was blown up between Von Tau and Long Bien.  He stated 
that, on the way back, a boy jumped on the running board of 
his truck and that he pushed him down, whereupon the boy was 
run over and killed by the next truck in the convoy.  He also 
said he saw wounded and killed soldiers, but that he did not 
know any of them personally.

VA medical records dated from November 1996 to January 1999 
indicate the veteran reported a history of depression and 
PTSD.  He related a history of depression since his return 
from Vietnam, and that he tried to kill himself twice since 
service.  A history of chronic headaches due to a head injury 
was noted, as was his history of drinking about a case of 
beer each week.

A VA discharge summary indicates the veteran was hospitalized 
in April and May 2000.  When discharged, the diagnosis was 
chronic and severe PTSD and a Global Assessment of 
Functioning (GAF) score of 40 was assigned.  He had 
complained of exacerbated symptoms, including flashbacks with 
dissociative episodes and violence, intrusive thoughts, and 
nightmares.  He reported a history of depression, anxiety, 
and self-harming behavior, including shooting himself on 
2 occasions.  He related his history of traumatic experiences 
in service, including pushing a Vietnamese boy off the front 
of an Army truck, and the boy being run over and killed by 
the next truck in the convoy.  A long-standing history of 
explosive temper, social withdrawal, and isolation was noted.  
Objective mental status examination indicated he was alert 
and correctly oriented, with good eye contact.  He was very 
anxious, mildly agitated, and depressed.  


He showed some psychomotor retardation; his affect was 
congruent; and his speech was rambling and not spontaneous.  
His thought process was logical, but he reported visual and 
auditory hallucinations.  His memory was grossly intact, 
and he related having suicidal ideation.  

An August 2000 VA medical record indicates the veteran denied 
experiencing suicidal or homicidal ideation, although he had 
a history of self-destructive behavior.  The diagnoses were 
PTSD and depression.  

An August 2000 discharge summary shows the veteran was 
diagnosed with PTSD, with an exacerbation of symptoms.  A GAF 
score of 40 was assigned at admission, and a GAF score of 45 
was assigned at discharge.  He complained of flashbacks, 
social withdrawal, depression, crying spells, and poor sleep.  
Objective mental status examination showed he was alert and 
cooperative, with poor eye contact and personal hygiene.  No 
psychomotor agitation was noted, but there was evidence 
of psychosocial retardation.  His mood was dysphoric; his 
affect was depressed; and his concentration, insight, and 
judgment were poor.  His thought processes, speech, and 
memory were normal.  

The veteran was hospitalized again in October 2000 for his 
PTSD.  At that time, he was dysfunctional, withdrawn, 
indifferent, and dysphoric.  He complained that he was unable 
to function in the community and reported a history of 
sporadic drug abuse when he could not cope with stressors.  

A January 2001 VA discharge summary indicates the veteran was 
diagnosed with PTSD and polysubstance abuse - including 
chewing tobacco, alcohol, cocaine, and cannabis (marijuana).  
A history of recurrent mood instability, psychotic symptoms, 
and polysubstance abuse was noted.  He reported that his 
long-standing mood problems began while he was in the 
military.  



The veteran was hospitalized again in October 2001, for PTSD 
and episodic abuse of alcohol and cocaine.  He complained of 
poor sleep and exacerbated PTSD symptoms - including 
nightmares, hallucinations, irritability, and angry 
outbursts.  His prognosis was poor due to poor coping skills, 
financial problems, and noncompliance with his medications.

A November 2001 VA treatment note indicates the veteran was 
diagnosed with PTSD and substance abuse, in remission.

In September 2003, the RO receive information regarding the 
veteran's claimed stressor from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
According to the USASCRUR report, the National Archives and 
Records Administration (NARA) was able to confirm that, in 
June 1970, a massive explosion destroyed the center span of a 
bridge 65 miles southwest of Saigon, rendering it impassable 
and dropping the center span into the river.  As a result, 
all traffic on the road, which was heavily traveled by both 
Army convoys and villagers, halted at the bridge, but a 
temporary bridge was installed 3 days later.  NARA did not 
indicate whether any casualties were incurred due to the 
explosion.  The USASCRUR report also stated that incidents 
involving the killing of civilians, either accidentally or in 
combat, were extremely difficult to verify, as official 
reports were not always written and filed.  

VA medical records dated from March 2002 to March 2004 show 
that, in December 2002 and February 2003, the veteran was 
diagnosed with chronic and severe PTSD and depression with 
anxious features.  The treating provider indicated the 
veteran had a history of a diagnosis of PTSD 6 years earlier, 
but that he probably had PTSD since returning from Vietnam.  
The veteran reported that he was in a psychiatric hospital in 
1970, but that he was only diagnosed with depression at that 
time.  A history of episodic alcohol, cocaine, and marijuana 
abuse was also noted.  



The veteran was treated again, in October 2003, after he 
complained of decreased sleep, increased anxiety, agitation, 
depression, and nightmares of Vietnam.  The assessment was 
PTSD and depression, with poor symptom control.  He was 
hospitalized again in January 2004.  Upon admission, he was 
still abusing alcohol and cocaine, and he complained of poor 
sleep, nightmares, and flashbacks, but he denied 
hallucinations, depression, and suicidal or homicidal 
ideation.  At discharge, the diagnosis was PTSD, stabilized. 
He was seen for follow-up in March 2004, when he again was 
diagnosed with PTSD, with mild irritability and nightmares 
of Vietnam, but otherwise improved.  

The veteran was afforded a VA examination in connection with 
his claim in May 2004.  According to the report, his claims 
folder was reviewed.  He reported that he served in Vietnam 
for a year, as a truck driver in an engineering unit, 
and that he was not directly involved in combat.  He denied 
being wounded or receiving any medals.  He also reported that 
he was hospitalized around 1970 for cutting his arms with a 
razor blade, and that he was diagnosed with depression and 
put on medication at that time.  He stated that he was 
hospitalized again for a medication adjustment later that 
same year and that he received outpatient treatment and anti-
depressant medications monthly until his discharge.  He also 
related that he was hospitalized again in 1997 or 1998 after 
a shooting incident, and that he was diagnosed with PTSD at 
that time.  He also related that he was twice divorced and 
that he was unemployed since 1988 or 1989, when he last 
worked selling used auto parts, and that prior to that, he 
worked as a mechanic for 13 years, until he quit. 

The veteran complained of recurrent thoughts and nightmares 
regarding a boy allegedly run over by the truck in his 
convoy, a depressed mood, social isolation and withdrawal, 
increased irritability, and difficulty with anger management.  
He mentioned the previously noted incident on the bridge 
during service, and seeing lots of dead bodies then.  The VA 
examiner observed the veteran only made one brief statement 
about that incident.  



Objective mental status evaluation was negative for signs of 
psychosis, suicidal or homicidal ideation, or acute distress.  
The veteran's affect was appropriate and unconstricted; his 
mood was normal; and his speech was relevant and coherent.  
He was alert and correctly oriented (to time, place, 
situation, etc.), and he related his experiences, problems, 
and symptoms in a matter-of-fact manner, with a mildly 
hostile affect.  The VA examiner noted that, "[e]xcluding 
the incident regarding the young boy run over by a truck and 
the dead bodies at the bridge, [he (the examiner)] did not 
find compelling indications of [PTSD]."  The VA examiner 
concluded that "it [was] doubtful that the sight of a blown 
up bridge with or without dead bodies would be sufficiently 
traumatizing to cause [PTSD]."  The diagnoses instead were 
depression, not otherwise specified, recurrent by history and 
alcohol abuse, by history.

The veteran does not allege, and a review of the official 
military documentation contained in his claims file is 
negative for evidence suggesting he actually engaged in 
combat against enemy forces, as contemplated by VA 
regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat.  Indeed, he even personally admitted during his 
recent VA mental status evaluation in May 2004 that he was 
not directly involved in combat in Vietnam.  He also denied 
being wounded or receiving any medals indicative of this type 
of service.  So the Board finds that he did not "engage in 
combat."  Consequently, the evidentiary presumption of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not 
apply.  See VAOPGCPREC 12-99.  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.  And 
it is in this specific latter respect that his claim for PTSD 
falls shy of the requirements for granting service 
connection.



As mentioned, where, as here, a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his statements or testimony as to 
the occurrence of the claimed stressor.  See, e.g., West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau at 395 
(1996).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996).

In this particular case, there are numerous diagnoses of PTSD 
on record.  But these diagnoses are unreliable because they 
were based on an unverified stressor.  In this regard, the 
Board notes that the RO made an attempt to verify the 
veteran's alleged stressors.  And while the evidence confirms 
he served in Vietnam and that he was perhaps present or at 
least near the bridge explosion, the May 2004 VA examiner 
concluded the veteran does not have PTSD as a result of that 
unfortunate event, even assuming it occurred as alleged.  
Furthermore, the USASCRUR's reply clearly indicates the 
bridge explosion made the bridge impassable, but that there 
was no indication as to whether any casualties were involved.  
It is also significant that the VA examiner's May 2004 
opinion was based on a complete review of the relevant 
evidence in the claims file, unlike those suggesting 
otherwise.  As well, according to the USASCRUR, there was no 
evidence confirming the incident involving the boy being run 
over by the convoy since this type of incident generally 
cannot be confirmed long-after-fact unless it was actually 
documented.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Owens v. Brown, 7 Vet. App. 
429 (1995).  Concerning this, the Board reiterates that the 
veteran's diagnosis of PTSD by his doctors at the VAMC 
was based on an unconfirmed history as reported by him, which 
the Board is not bound to blindly accept.  See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of the veteran's service).  The question of whether 
the veteran was exposed to a stressor in service is a factual 
one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for adjudicators, and whether any stressors 
that occurred were of sufficient gravity to cause or to 
support a diagnosis of PTSD is a question for medical 
professionals.  Cohen, supra.

And as also mentioned, it does not appear these doctors who 
ruled in favor of the claim considered all of the relevant 
evidence concerning this appeal.  Instead, they apparently 
based their conclusions mostly - if not entirely - on the 
history and information as recounted by the veteran, himself, 
in the course of being evaluated and treated.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
purported relationship to service is only as good and 
credible as the history on which it was predicated).



In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

That said, when comparing and contrasting the May 2004 VA 
examiner's opinion to those to the contrary, there are 
plausible reasons for favoring the VA examiner's opinion and 
giving more probative weight to it.  First, as stated, he 
comprehensively reviewed the veteran's claims file.  But not 
only that, he also considered the report from the USASCRUR 
(and the NARA), the veteran's medical treatment records, and 
the objective clinical findings from his personal evaluation 
of the veteran.  This VA examiner ultimately determined the 
veteran's asserted stressor was unlikely to be sufficiently 
traumatizing to cause PTSD, even if there were casualties 
incurred and witnessed by the veteran.  The VA examiner also 
pointed out the veteran was very matter-of-fact in describing 
his asserted stressors, and that there were no compelling 
indications of PTSD in his history and mental status 
examination.  The examination did not result in a diagnosis 
of PTSD, much less a medical nexus opinion etiologically 
linking this condition to service; instead, the diagnosis was 
depression.



The May 2004 VA examiner's opinion is more probative than 
those to the contrary because he did not rely exclusively on 
the veteran's unsubstantiated allegations.  The VA examiner 
also discussed the basis of his medical opinion, even citing 
to relevant records in the file and the veteran's specific 
demeanor, disposition, etc., during the course of the 
evaluation.  So the opinion is well informed and reasoned, 
unlike those with different conclusions.  As such, it has the 
most probative weight.  See, too, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .).  

Furthermore, while the Board acknowledges the veteran's 
contention that his treatment for his self-mutilation (i.e., 
slashed wrists) in service was indicative of PTSD, the Board 
points out that he was diagnosed with acute anxiety related 
to his muscle contraction headaches, and there was no 
evidence of psychosis or an abnormal psychiatric examination.  
There also is no persuasive evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the eventual manifestation of this 
condition years later (or, for that matter, the clinical 
depression).  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).   

And in the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.




ORDER

The claim for service connection of PTSD is denied.


REMAND

The Board also observes the veteran's request for a waiver of 
recovery of an overpayment of VA nonservice-connected pension 
benefits in the amount of $4,713 was denied in a July 2002 
decision by a Committee on Waivers and Compromises at the RO.  
In October 2002, in response, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) indicating he 
disagreed with that decision denying his request for a waiver 
of indebtedness.  The Board construes the October 2002 
statement as a notice of disagreement (NOD) with the RO's 
July 2002 decision.  So this claim must be remanded to the RO 
for issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

Send the veteran and his representative 
an SOC on the remaining issue of 
entitlement to a waiver of recovery of an 
overpayment of VA nonservice-connected 
pension benefits in the amount of $4,713.  
Advise the veteran that he still needs to 
file a timely substantive appeal (e.g., a 
VA Form 9) concerning this additional 
claim, if he wants the Board to consider 
it, and inform him of the time limit for 
doing this.

If, and only if, he submits a timely 
substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


